DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This action is responsive to the Applicant’s Application filed on April 28, 2021.
Claims 1 and 9 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1 and 9 are independent. As a result claims 1, 6-9, and 14-16 are pending in this office action.


Response to Arguments
Applicant's arguments filed April 28, 2021 regarding the rejection of claims 1 and 9 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 2011/0125719) (hereinafter Jayaraman) in view of Parab (US 2010/0082700) (hereinafter Parab), and in further view of Botelho et al. (US 9,405,761) (hereinafter Botelho).
Regarding claim 1, Jayaraman teaches an apparatus wherein the content includes parts of different segment types (see para [0019], para [0025], discloses data analyzed to detect different segment boundaries for different file types (segment types)); and wherein the controller is configured to: store content processing information indicating whether deduplication processing and compression processing are performed respectively for each segment type (see para [0018], para [0023-0025], discloses storing information in dictionary indicating compress and duplicate files in determining efficient segment boundaries dependent on file types); perform division processing to divide the first content into a plurality of portions when a size of the first content is larger than a prescribed size (see para [0026-0027], discloses analyzing file types and adjusting segment sizes dynamically  or to a predetermined value for a particular file type); classify segments in each of the plurality of portions (see Fig. 2B, para [0023-0024],  para [0030], discloses grouping of files into indexed portions).
Jayaraman does not explicitly teach a controller configured to carry out data processing for first content that is received; and a media area configured to store the first content for which the data processing has been performed; perform data rearrangement processing of assembling segments of the same segment type into assembled segments; 2Appl. No. 15/508,125TOU-10873Amendment dated April 27, 2020Reply to Office Action of January 8, 2020determine whether to perform deduplication processing and the compression processing respectively for each of the segments based on a content type of the content, the segment type of each of the segments, and the content processing information; perform processing of each of the segments of the assembled segments of each segment type collectively based on the determined processing for each of the segments. 
Parab teaches perform data rearrangement processing to generate second content based on the first content that includes all of the segments of the first content and that has a different structure than the first content, the second content having all of the segments of the first content that are rearranged as assembled segments that are groupings of segments of the same segment type (see Figs. 4a-b, para [0026], para [0032-0035], discloses reconstructing first data files, generating a second file of data in a deduplicated file that includes data segments and labels of first data file and has a different data layout than first data file, the deduplicated file arrangement reconstructs data segments by matching data file to data layout with labels corresponding to respective data segments); wherein the structure indicates respective positions of the segments of the first content (see Figs. 4a-b, para [0034-0035], discloses indicates sequence of labels associated with respective data segments).
Jayaraman/Parab are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jayaraman to assemble segments of content that have different structure from disclosure of Parab. The motivation to combine these arts is disclosed by Parab as “data deduplication can be applied over multiple files to further increase storage efficiency and increase performance” (para [0030]) and assembling segments of content that have different structure is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Jayaraman/Parab do not explicitly teach a controller configured to carry out data processing for first content that is received; and a media area configured to store the first content for which the data processing has been performed; and store in the media area the second content for which the processing determined for each of the segments has been performed perform compression processing for each of the segments in each of the plurality of portions; determine whether to perform deduplication processing respectively for each of the segments in each of the plurality of portions based on a content type of the first content, the segment type of each of the segments, and the content processing information; perform deduplication processing of each of the segments in each of the plurality of portions upon determining to perform the deduplication processing for each of the segments in each of the plurality of portions based on the content type of the first content, the segment type of each of the segments, and the content processing information
Botelho teaches a controller configured to carry out data processing for first content that is received (see Fig. 2, col. 1 ln 50-52, col. 5 ln 54-60, discloses a container manager (controller) that maintains log-structured container set and provides mapping from container identifiers to block offset on disk); and a media area configured to store the first content for which the data processing has been performed (see Fig. 9, col. 15 ln 38-40, col. 15 ln 55-65, discloses storing metadata and data objects); and store in the media area the second content for which the processing determined for each of the segments has been performed (see Fig. 9, col. 15 ln 55-66, discloses storing large volumes of redundant array of inexpensive disks and compressed formed data); perform compression processing for each of the segments in each of the plurality of portions (see col. 1 ln 43-46, col. 5 ln 56-61, discloses a compressing segments in a plurality of containers (portions)); determine whether to perform deduplication processing respectively for each of the segments in each of the plurality of portions based on a content type of the first content, the segment type of each of the segments, and the content processing information (see Fig. 9, col. 4 ln 8-21, col. 17 ln 10-30, discloses determining to perform deduplication on segments in containers based configured segmentation policies and rules such as deduplication processing based on if the content type of  segments in a container, the container type and fingerprints have been previously stored in storage unit ); perform deduplication processing of each of the segments in each of the plurality of portions upon determining to perform the deduplication processing for each of the segments in each of the plurality of portions based on the content type of the first content, the segment type of each of the segments, and the content processing information (see Fig. 9, col. 4 ln 8-21, col. 17 ln 10-30, perform deduplication processing of each duplicated segments in containers based on configured segmentation policies and rules such as deduplication processing based on if the content type of a container, the container type and fingerprints have been previously stored in storage unit).
Jayaraman/Parab/Botelho are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jayaraman/Parab to compress segments in plurality of portions from disclosure of Botelho. The motivation to combine these arts is disclosed by Botelho as “efficient mechanism for verifying data integrity of data storage systems” (col. 2 ln 3-4) and compressing segments in plurality of portions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Jayaraman teaches a method of the first content includes parts of different segment types (see para [0019], para [0025], discloses data analyzed to detect different segment boundaries for different file types (segment types)); storing content processing information indicating whether deduplication processing and compression processing are performed respectively for each segment type (see para [0018], para [0023-0025], discloses storing information in dictionary indicating compress and duplicate files in determining efficient segment boundaries dependent on file types); performing division processing to divide the first content into a plurality of portions when a size of the first content is larger than a prescribed size (see para [0026-0027], discloses analyzing file types and adjusting segment sizes dynamically  or to a predetermined value for a particular file type); classifying segments in each of the plurality of portions (see Fig. 2B, para [0023-0024],  para [0030], discloses grouping of files into indexed portions).
Jayaraman does not explicitly teach receiving first content; and storing in the media area the second content for which the processing determined for each of the segments has been performed; perform compression processing for each of the segments in each of the plurality of portions; determining whether to perform deduplication processing respectively for each of the segments in each of the plurality of portions based on a content type of the first content, the segment type of each of the segments, and the content processing information; performing deduplication processing of each of the segments in each of the plurality of portions upon determining to perform the deduplication processing for each of the segments in each of the plurality of portions based on the content type of the first content, the segment type of each of the segments, and the content processing information; performing data rearrangement processing to generate second content based on the first content that includes all of the segments of the first content and that has a different structure than the first content, the second content having all of the segments of the first content that are rearranged as assembled segments that are groupings of segments of the same segment type; wherein the assembled segments of the content have a different structure that the content before the data rearrangement processing, and wherein the structure indicates respective positions of the segments of the first content.
Parab teaches performing data rearrangement processing to generate second content based on the first content that includes all of the segments of the first content and that has a different structure than the first content, the second content having all of the segments of the first content that are rearranged as assembled segments that are groupings of segments of the same segment type (see Figs. 4a-b, para [0026], para [0032-0035], discloses reconstructing first data files, generating a second file of data in a deduplicated file that includes data segments and labels of first data file and has a different data layout than first data file, the deduplicated file arrangement reconstructs data segments by matching data file to data layout with labels corresponding to respective data segments); wherein the assembled segments of the content have a different structure that the content before the data rearrangement processing (see Figs. 4a-b, para [0030-0031], discloses data segments have different structure before deduplication reconstruction);and wherein the structure indicates respective positions of the segments of the first content (see Figs. 4a-b, para [0034-0035], discloses indicates sequence of labels associated with respective data segments).
Jayaraman/Parab are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jayaraman to assemble segments of content that have different structure from disclosure of Parab. The motivation to combine these arts is disclosed by Parab as “data deduplication can be applied over multiple files to further increase storage efficiency and increase performance” (para [0030]) and assembling segments of content that have different structure is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Jayaraman/Parab do not explicitly teach receiving first content; and storing in the media area the second content for which the processing determined for each of the segments has been performed; perform compression processing for each of the segments in each of the plurality of portions; determining whether to perform deduplication processing respectively for each of the segments in each of the plurality of portions based on a content type of the first content, the segment type of each of the segments, and the content processing information; performing deduplication processing of each of the segments in each of the plurality of portions upon determining to perform the deduplication processing for each of the segments in each of the plurality of portions based on the content type of the first content, the segment type of each of the segments, and the content processing information.
Botelho teaches receiving first content (see Fig. 2, col. 1 ln 50-52, col. 5 ln 54-60, discloses a container manager (controller) that receives log-structured container set and provides mapping from container identifiers to block offset on disk); and storing in the media area the second content for which the processing determined for each of the segments has been performed (see Fig. 9, col. 15 ln 55-66, discloses storing large volumes of redundant array of inexpensive disks and compressed formed data); perform compression processing for each of the segments in each of the plurality of portions (see col. 1 ln 43-46, col. 5 ln 56-61, discloses a compressing segments in a plurality of containers (portions)); determining whether to perform deduplication processing respectively for each of the segments in each of the plurality of portions based on a content type of the first content, the segment type of each of the segments, and the content processing information (see Fig. 9, col. 4 ln 8-21, col. 17 ln 10-30, discloses determining to perform deduplication on segments in containers based configured segmentation policies and rules such as deduplication processing based on if the content type of  segments in a container, the container type and fingerprints have been previously stored in storage unit ); performing deduplication processing of each of the segments in each of the plurality of portions upon determining to perform the deduplication processing for each of the segments in each of the plurality of portions based on the content type of the first content, the segment type of each of the segments, and the content processing information (see Fig. 9, col. 4 ln 8-21, col. 17 ln 10-30, perform deduplication processing of each duplicated segments in containers based on configured segmentation policies and rules such as deduplication processing based on if the content type of a container, the container type and fingerprints have been previously stored in storage unit).
Jayaraman/Parab/Botelho are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jayaraman/Parab to compress segments in plurality of portions from disclosure of Botelho. The motivation to combine these arts is disclosed by Botelho as “efficient mechanism for verifying data integrity of data storage systems” (col. 2 ln 3-4) and compressing segments in plurality of portions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success

Regarding claims 6 and 14, Jayaraman/Parab/Botelho teaches an apparatus of claim 1 and a method of claim 9.
Jayaraman further teaches generate a recipe representing, for each block consisting of a segment type of data in each of the plurality of portions, information regarding a processing unit and a processing type of an applied processing of the deduplication processing and the compression processing (see Figs. 2a-b, para [0023-0024], para [0030-0031], discloses generating segment IDs in an index for data and file types), a data position before the data rearrangement processing, a data position of the processing unit after the determined processing has been performed and a data position in the processing unit (see Fig. 2b, para [0028], para [0031], discloses data offsets for start segment locations and end segment locations); and store in the media area the second content to which the recipe is attached (see Fig. 3 para [0034], para [0043], discloses storing segment IDs in an updated dictionary).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman,  in view of  Parab and Botelho as applied to claims 1 and 9, and in further view of Amit et al. (US 2015/0309740) (hereinafter Amit).
Regarding claims 7 and 15, Jayaraman/Parab/Botelho teaches an apparatus of claim 1 and a method of claim 9.
Jayaraman/Parab/Botelho do not explicitly teach wherein when data of the received content is compressed, the controller decompresses the received content, and then performs the division processing.
Amit teaches wherein when data of the received first content is compressed, the controller decompresses the received first content, and then performs the division processing (see Figs. 8-9, para [0029-0030], para [0067-0068], discloses decompressing received data blocks and updating data upon user read demand).
Jayaraman/Parab/Botelho/Amit are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jayaraman/Parab/Botelho to decompress data from disclosure of Amit. The motivation to combine these arts is disclosed by Amit as “Data compression is widely used to reduce the amount of data required to process, transmit, or store a given quantity of information” (para [0004]) and decompressing data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Parab and Botelho as applied to claims 1 and 9, and in further view of Taylor et al. (US 2013/0110779) (hereinafter Taylor).
Regarding claims 8 and 16, Jayaraman/Parab/Botelho teaches an apparatus of claim 1 and a method of claim 9.
Jayaraman/Parab/Botelho do not explicitly teach a storage head comprising a first controller; and a block storage apparatus comprising a second controller and the media area, wherein: the controller comprises the first controller and the second controller; the first controller is configured to analyze the content, thereby generating a content processing instruction for specifying whether the division processing before the data rearrangement processing is performed, data positions before and after the rearrangement, and whether the deduplication processing and the compression processing are performed respectively; and receiving the content and the content processing instruction from a storage head, by a second controller of the controller; performing processing for the content in accordance with the content processing instruction, by the second controller of the controller; and then storing the content in the media area, by the second controller of the controller, wherein the storage head comprises the first controller.
Taylor teaches a storage head comprising a first controller; and a block storage apparatus comprising a second controller and the media area (see Fig. 3, Fig. 4c, para [0064-0065], para [0080], discloses a first controller and second controller), wherein: the controller comprises the first controller and the second controller (see para [0061], discloses a first and second controller in a set of caching storage devices); the first controller is configured to analyze the first content, thereby generating a content processing instruction for specifying whether the division processing before the data rearrangement processing is performed, data positions before and after the rearrangement, and whether the deduplication processing and the compression processing are performed respectively (see Fig. 3, para [0063-0065], para [0077], discloses analyzing data and specifying pointers and offsets for data block sizes and compression); and receive the first content and the content processing instruction from a storage head, by a second controller of the controller; perform processing for the first content in accordance with the content processing instruction, by the second controller of the controller (see Fig. 4c, para [0018], para [0087-0088], discloses a second controller to receive cloud files and update metadata accordingly); and then storing the second content in the media area (see Fig. 4d, Figs. 16a-b, para [0088-0090], para [0167-0168], discloses updating metadata and compressing cloud files).
Jayaraman/Parab/Botelho/Taylor are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jayaraman/Parab/Botelho to include a first and second controller from disclosure of Taylor. The motivation to combine these arts is disclosed by Taylor as “efficiently manage one or more block-level devices to provide more sophisticated storage services to an operating system” (para [0056]) and include a first and second controller is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159